DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on August 3, 2020 is acknowledged. Claims 1-20 are pending in this application. Claims 1-20 have been amended. No claims have been cancelled. All pending claims are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on August 3, 2020 is acknowledged. A signed copy has been attached to this office action. 

Claim Objections
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Fellows et al. (US 4,752,496), which is discussed below. Fellows does not disclose the combination of silicone oil and another component recited in claim 19. Fellows additionally does not disclose the application of an additional composition to the skin via a method other than electrostatic spray.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fellows et al. (US 4,752,496). 
Fellows discloses a system for distributing and sampling cosmetics. The cosmetics are normally dry, are combined with a liquid carrier and a film forming agent and deposited onto a substrate (abstract). 
In a preferred embodiment, Fellows’s composition comprises the formation of a liquid mass of a cosmetic including a liquid carrier, such as ethanol, a film forming agent such as polyvinyl pyrrolidone, and a plasticizer (column 2, lines 55-59). 
Additional suitable solvents/carriers include ketones (column 4, lines 35-51). 
The cosmetic powders are dry particulate composition including finely divided aluminum hydroxide, kaolin, talc, mica, corn starch; polymers such as nylons, polyolefins, and the like; and fragrances, sterilants, plasticizers, coloring agents, and the like (column 3, line 58 through column 4, line 3). 
A preferred embodiment comprises 
49.0 weight % cosmetic particulates (component d); 
0.6 weight % isopropyl myristate, which is a plasticizer (component c); 
0.6 weight % polyvinyl pyrrolidone (component a); and 
48.2 weight% ethanol (component b). 

The recitation of suitable for forming a coating film composes of fibers directly on the skin by electrostatic spray, is considered intended use of the composition. There does not appear to be any ingredient which would not be suitable for application to the skin, therefore, it is deemed suitable for forming a coating film on the skin. 
Regarding claim 2, the slurry has a viscosity of from about 2 to about cps (claim 4).
Regarding claim 3-4, in the preferred embodiment discussed above, the mass ratio of ((a)/(c)) 1.o, which is within the recited range of 0.033 or more to 300 or less and 0.80 or more and 20 or less. 
Regarding claim 5, in the preferred embodiment discussed above, the mass ratio of ((c)/(d)) is 0.12, which is within the recited range of 0.0033 or more to 300 or less. 
Regarding claim 7, in the preferred embodiment discussed above, the mass ratio of ((a)/(b)) is 0.12, which is within the recited range of 0.010 or more to 0.60 or less. 
Regarding claim 15,  as noted above, preferred embodiments comprise polyvinyl pyrrolidone, however,  suitable alternatives include polyurethane resins (column 4, lines 5-15) and highly hydrolyzed polyvinyl alcohol (column 4, lines 28-30). 
Regarding claim 16, suitable plasticizers include glycerine (glycerol), a polyol (claim 3). 
Fellows, therefore, anticipates the rejected claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Samain et al. (US 2016/0324298). 
Samain discloses a process for making up an area of human keratin materials comprising a protective coating comprising a film forming polymer (abstract).
 The solvent of the protective layer may comprise at least one aqueous or organic solvent, especially a volatile organic solvent (paragraph 0032).  The volatile organic solvent can be present in the range of 5-95% by weight relative to the total weight of the composition (paragraph 0035).  The fluid composition may comprise ketones or alcohols (paragraph 0055-0056). 
The film forming polymer can be present in the amount of 0.01-20% by weight of the total weight of the composition (paragraph 0082). 
The composition of the protective coating may comprise an auxiliary film forming agent that promotes the formation of the film with the film forming polymer. Examples include plasticizers (component c) and coalesces (component d) (paragraph 0144).  Fillers can also be included which modify the rheology or texture of the coloring ink ((paragraph 0170). These fillers are also regarded as meeting the limitation of component d. 

Regarding claim 2, the protective coating has a viscosity ranging from 1 mPas to 500 mPas at 25 ° C (paragraph 0028). 
Regarding claim 15, suitable film forming polymers include vinyl t-butylbenzoate (paragraph 0098) and polyurethanes (paragraph 0101). 
While the claimed embodiment is not exemplified, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have followed the guidance of Samain in order to arrive at the instant composition. 

Claims 1-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fellows et al. (us 4,752,496).
The teachings of Fellows are discussed above. 
Fellows does not disclose the ratios recited in claim 6 and 8-10 or the amounts recited in claims 11-14. 
Regarding claim 6, the table in column 10 discloses the mass ratio of ((c)/(d)) can be as high as 0.1, which is within the recited range of 0.03 or more to 10 or less. 
Regarding claim 8, the table in column 10 discloses the mass ratio of ((a)/(b)) can range from 1-0.77, which is within the recited range of 0.06 or more to 0.45 or less.
Regarding claims 9-10, the table in column 10 discloses the mass ratio of ((a)/(d)) can range from 0.002 to 0.10, which is within the recited range of 0.03 or more to 300 and 0.10 or more and 15 or less.
Regarding claims 11- 12, the table in column 10 discloses the component (a) ranges from 0.1-5% and component (b) ranges from 0.1-65%. 

Regarding claims 17-18, mixtures of plasticizers can be used including silicone oils (column 4, lines 57-68). 
While the claimed embodiment is not exemplified, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have followed the guidance of Fellows in order to arrive at the instant composition. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sumiyoshi et al. (US 6,866,212) which discloses an electrostatic spraying device being configured and disposed to electrostatically charge and dispense a liquid composition from a supply to a point of dispersal (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA S MERCIER/Primary Examiner, Art Unit 1615